Citation Nr: 1710592	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-45 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent prior to October 30, 2011, and in excess of 50 percent beginning October 30, 2011, for a psychiatric disability, to include bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1995 to July 1998 and in the United States Army from August 2000 to July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied an evaluation in excess of 30 percent for a psychiatric disability.  A subsequent May 2012 rating decision granted an increased rating of 50 percent effective October 30, 2011 and an August 2016 rating decision continued that rating.  A March 2016 rating decision denied entitlement to TDIU.  

The Board notes that the Veteran was initially granted service connection for major depressive disorder in September 2004.  Upon further evaluation, the diagnosis was changed to better reflect the Veteran's disability and was recharacterized as bipolar disorder in April 2012.  Therefore, while the October 2009 rating decision currently on appeal reflects a denial of increased rating for major depressive disorder, the current diagnosis of bipolar disorder is a correction and continuation of that initial diagnosis.  

This case was previously before the Board in April 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

Regrettably, the Board finds that additional development is required before the issues on appeal are decided. 

In the prior remand, the Board requested that the issue of TDIU be adjudicated.  The Veteran underwent VA examinations in January and July 2016 to assess the current severity of a psychiatric disability, to include bipolar disorder.  At the January 2016 compensation and pension VA examination, the Veteran indicated that he is fully disabled and rated as unemployable through the Social Security Administration (SSA).  

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a)(1) (West 2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  That duty includes making as many requests as are necessary to obtain relevant records from a federal department or agency.  38 C.F.R. § 3.159 (c)(2) (2016).  Moreover, VA is required to continue efforts to secure federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (a)(1) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2016). The SSA decision and supporting medical documents should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if records are not available. 

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

3.  Thereafter, readjudciate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



